Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-13 are pending. Claims 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was acknowledged in the amendment filed 07/26/2022. Accordingly, claims 1-4 and 7-13 are under examination.

Priority
Applicant claims foreign priority to an application CN20110006542 filed 01/05/2021.
A certified copy has not been supplied.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102 rejections below because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Partial Translation Of Specification
Applicant states the correct interpretation of the word “refract” is “changing direction” or “deflecting”. Applicant is required to file a translation with a statement that  the translation of the certified copy is accurate (See MPEP 215.03, section (4)). At this time the translation is not being recognized. 

Withdrawn rejections
Applicant's amendments and arguments filed 07/26/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-4 and 7-9 in the non-final mailed 06/22/2022 are withdrawn. The amendments to claim 1 have overcome the rejection of record.
The 103(a) rejection of claims 1-4, 7 and 9 over ‘914 (USPGPub 2010/0041914, Published 02-2010), ‘152 (USPGPub 2012/0123152, Published 05-2012) and ‘050 (CN 108246050, Published 07-2018), in the non-final mailed 06/22/2022 is withdrawn. The amendments to claim 1 have overcome the rejection. Specifically, the temperature of the phosgene and diamine being higher than the temperature of the inert medium. 
The 103(a) rejection of claims 1-4, 7-9 over ‘441 (USPGPub 2003/0069441, Published 04-2003), ‘152 (USPGPub 2012/0123152, Published 05-2012) and ‘050 (CN 108246050, Published 07-2018. A machine translation is attached to this office action), in the non-final mailed 06/22/2022 is withdrawn. The amendments to claim 1 have overcome the rejection. Specifically, the temperature of the phosgene and diamine being higher than the temperature of the inert medium.
The following newly applied 112(a) and 102 rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The claim objections/rejections were necessitated by amendment.

	
Claim Rejections - 35 USC § 112
Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. This rejection was necessitated by amendment.
Claim 1 is directed to the following newly added limitation: “the inert medium is moving in the predetermined direction that is different from the given directions of the jets of phosgene and diamine to pass through the impingement zone”. Upon a careful review of the disclosure as originally filed, the disclosure does have support for the inert medium being refracted (par. 20). However, even if applicant’s translation of the word refracted was accepted, at this time it is not, this would not supply support for the newly added limitation. The words refracted might suggest a directional change but lends no knowledge to the direction of the inert medium compared to the direction of the phosgene/diamine.
 There is no support in the original disclosure that ensures the inert medium is moving in the predetermined direction that is different from the given directions of the jets of phosgene and diamine to pass through the impingement zone. Applicant is invited to point to clear support or specific examples of the claimed limitation in the specification as-filed or remove such amendatory language in response to this action.
Applicant argues on page 7 of 10 of the remarks that Figure 1 shows the inert gas is moving into the impingement zone in a direction that is different from the jets of phosgene and diamine.
Figure 1 does not show the flow of the gasses nor what direction the gasses are flowing.  

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘044 (CN112724044A and B, published 04/30/2021. All references to 044 are made to a machine translation of 044A attached to this office action. A set of the translated claims is also attached). This rejection was necessitated by amendment.
As stated above, claim of priority cannot be granted due to a lack of an English translation.
The above reference cites a different inventor. Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).
044 disclose the following (pp. 6-7 of 8):

    PNG
    media_image1.png
    528
    1279
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    295
    1280
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    39
    1271
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    163
    1273
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    140
    1276
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    295
    1275
    media_image6.png
    Greyscale


	044 disclose the following apparatus (page 1 of original document).

    PNG
    media_image7.png
    563
    311
    media_image7.png
    Greyscale


Concerning the heating of phosgene/amine/nitrogen (inert medium) 044 above, recites temperatures of 250 and 200C. The nitrogen temperature is lower than the phosgene/diamine temp.
Concerning micro-mixing, 044 explicitly states this above and on page 6 of 8. Due to the nitrogen having a lower temp. the excess heat is taken from the mixture. Concerning the slow reaction heat preservation, this is accomplished due to 044 disclosing the quenching of the crude diisocyanate in a circular absorbing step (p. 6 of 8). Due to 044 and the current method using the identical reactor the different directions of the inert medium to the direction of the phosgene/diamine existed.
The molar ratio of 1:1.5 is disclosed on page 6 of 8. 044 discloses the remaining molar ratios in claim 3.
Concerning claim 4, 044 discloses as shown above, HDA. Concerning claim 8, 044 disclose claim 8 as claim 6. Concerning claim 9, see claim 7 of 044.
This anticipates the claims.


Claim(s) 1-4 and 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘045 (CN112724045A and B, published 04/30/2021. All references to 045 are made to a machine translation of 045A attached to this office action. A set of the translated claims is also attached). This rejection was necessitated by amendment.
As stated above, claim of priority cannot be granted due to a lack of an English translation.
The above reference cites a different inventor. Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).
045 disclose the following (5-6 of 7):


    PNG
    media_image8.png
    203
    1278
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    262
    1283
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    367
    1272
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    184
    1297
    media_image11.png
    Greyscale


045 disclose the following apparatus (page 1 of original document).

    PNG
    media_image7.png
    563
    311
    media_image7.png
    Greyscale


Concerning the heating of phosgene/amine/nitrogen (inert medium) 045 above, recites temperatures of 250 and 200C. The nitrogen temperature is lower than the phosgene/diamine temp.
Concerning micro-mixing, 045 explicitly states this above and on page 6 of 7. Due to the nitrogen having a lower temp. the excess heat is taken from the mixture. Concerning the slow reaction heat preservation, this is accomplished due to 045 disclosing the quenching of the crude diisocyanate in a circular absorbing step (p. 6 of 7). Due to 045 and the current method using the identical reactor the different directions of the inert medium to the direction of the phosgene/diamine existed.
The molar ratio of 1:1.5 is disclosed on page 6 of 7. 045 discloses the remaining molar ratios in claim 3.
Concerning claim 4, 045 discloses as shown above, HAD. Concerning claim 8, 045 disclose claim 8 as claim 8. Concerning claim 9, see claim 9 of 045.
This anticipates the claims.

Conclusion
Claims 1-4 and 7-13 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/Examiner, Art Unit 1622                                                                                                                                                                                                        
/YEVGENY VALENROD/Primary Examiner, Art Unit 1628